McCALEB, Justice
(dissenting).
I do not believe that the plea of prescription is well founded. It is not maintainable under R.S. 15 :8 for the reason that the course of prescription was interrupted on May 19, 1952 when defendant filed application for a bill of particulars. It was held on rehearing, in State v. Bradford, 217 La. 32, 45 So.2d 897, that a motion for a bill of particulars is a dilatory plea within the meaning of the proviso contained in the second paragraph of R.S. 15:8. Therefore, the prescription therein provided has never accrued in this case.
Nor has the prescription specified by R. S. 15:9 completed its course. This is because three years had not elapsed on April 6, 1955 (when the plea was filed) from April 30, 1952, the date of defendant’s arraignment, which was the last prosecutive step taken by the State.
That the calling of the accused for arraignment is a step in the prosecution has been recognized in our recent decision in State v. Bradley, 227 La. 421, 79 So.2d 561. And it will not do to say, as the majority apparently holds, that the allowance by the court of a withdrawal of the plea of not guilty annulled the prior action of the *967State. Whereas the withdrawal of the plea unquestionably voided the arraignment, it could not nullify the fact that the State had called the defendant for arraignment, thus taking an affirmative step in the prosecution which is to be given consideration in determining whether prescription has accrued.
I respectfully dissent.